Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Belinda Lee on 2/23/2022.
The application has been amended as follows: 
Claim 8 line 3, “according to-claim 1” is changed to –according to claim 1--.
Claim 9 line 3, “according to-claim 1” is changed to –according to claim 1--.
Claim 10 line 3, “according to-claim 1” is changed to –according to claim 1--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially “an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the 
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art Lazarovich (US20090147414A1), West (US20020190580A1), Parker (US4580186), Hamer (US20070081281A1), Fischer (US20070085549A1), Princinsky (US6888709B2) and Tang (US20160041216A1) have been found to be the closest prior art.
Regarding claim 1, Lazarovich teaches a safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system (abstract, A system for progressively grounding the ungrounded system), for use in ground fault safe operation of a neutral point non-effective ground generator or distribution network (i.e. neutral point 12-1) (fig.1). 
Lazarovich does not teach a safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system, for use in ground fault safe operation of a neutral point non-effective ground generator or distribution network, wherein when a single-phase ground fault occurs, an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the ground, or between a neutral point and the ground, or between a shunting tap of a non-effective ground system side winding of a transformer and the ground, and a voltage output by the external voltage source is Ů = Ů1 + ∆Ů0, so that a fault phase voltage is reduced to achieve voltage arc suppression and an active voltage reduction operation of the ground fault.

Lazarovich and West do not teach a safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system, wherein when a single-phase ground fault occurs, an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the ground, or between a neutral point and the ground, or between a shunting tap of a non-effective ground system side winding of a transformer and the ground, and a voltage output by the external voltage source is Ů = Ů1 + ∆Ů0, so that a fault phase voltage is reduced to achieve voltage arc suppression and an active voltage reduction operation of the ground fault.

Parker teaches in a similar field of endeavor of ground fault detection circuits in AC power systems that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (fig.3).
Hamer teaches in a similar field of endeavor of Ground-Fault Circuit-Interrupter (GFCI) systems for three-phase electrical power systems that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of 
Fischer teaches in a similar field of endeavor of an apparatus and method for determining a faulted phase of a three-phase ungrounded power system that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (abstract, an apparatus and method for determining a faulted phase resulting from a fault in a three-phase ungrounded power system).
Princinsky teaches in a similar field of endeavor of transient voltage suppression of three-phase circuits that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line of a non-effective ground system (i.e. surge and fault protector circuit 100) (fig.1) (also refer to abstract, circuit connecting the secondary sides of the transformers is not electrically connected to ground).
Tang teaches in a similar field of endeavor of low current single-phase ground fault detection and location methods that it is conventional to have a safe operation method for voltage reduction and arc suppression of a ground fault in a phase line (i.e. ground fault line) (fig.1) of a ground system ([0010], distribution network with neutral point N is not grounded).
However, Lazarovich, West, Parker, Hamer, Fischer, Princinsky, and Tang do not disclose the safe operation method for voltage reduction arc suppression of a ground fault in a phase of a non-effective ground system, wherein when a single-phase ground fault occurs, an external voltage source is applied at a non-effective ground system side between a bus and a ground, or between a line and the ground, or between a neutral point and the ground, or between a 
a voltage output by the external voltage source is Ů = Ů1 + ∆Ů0, so that a fault phase voltage is reduced to achieve voltage arc suppression and an active voltage reduction operation of the ground fault; 
where Ů1 is a normal voltage of an access point when a normal grid voltage source is not connected, 
a variation of zero sequence voltage ∆Ů0 is calculated from formula 
∆Ů0 = Ů03 - Ů01 or ∆Ů0 = Ůϕ1 - Ėϕ 
Ů03 is a zero sequence voltage after the active voltage reduction operation, 
Ů01 is a zero sequence voltage under a normal operation, 
Ėϕ is a power voltage of the ground fault phase, 
Ůϕ1 is the fault phase voltage in a range of [0, Uϕ0) after the external voltage source is applied, and Uϕ0 is the fault phase voltage before the external voltage source is applied.
It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lazarovich, West, Parker, Hamer, Fischer, Princinsky, and/or Tang to arrive at the claimed invention.
Claims 2-20 are allowed based on their dependency on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/22/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839